DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art e.g. U.S. Patent Number 6,762,491 B1 to Hatae et al. teaches a power semiconductor device (e.g. Fig. 1, Fig. 2) comprising:
a heat radiation plate (30, column 4 line 5);
an insulating substrate (24, column 3 lines 66-67) including a lower surface metal pattern (18), an insulating base material (24), and an upper metal pattern (16) bonded in a bonding region on an upper surface of the heat radiation plate with a bonding material (40);
a semiconductor element (11 or 12, column 4 line 6) mounted on an upper surface of the insulating substrate (24), as discussed previously.
Prior art e.g. U.S. Patent Application Publication Number 2011/0037153 A1 to Zhu et al. teaches (e.g. Fig. 7A, 7B) wherein a bonding material (230) is a solder (e.g. Pb-Sn, Au-Sn, ¶ [0023]) which contains a plurality of elements (Pb or Au, and Sn) having different solidification points (inherent).  Zhu additionally teaches a metal wire (240, ¶ [0033]) bonded in a bonding region on an upper surface of a heat radiation plate (leadframe 220, ¶ [0021],[0022]) surrounding a semiconductor element (210, ¶ [0020]) in plan view.
Prior art e.g. U.S. Patent Application Publication Number 2018/0240775 A1 to Tsudome et al. FIG. 9A,9B shows a surrounding wirebond (51) fence, U.S. Patent Application Publication Number et al. FIG. 21 shows a surrounding wirebond (702) fence, U.S. Patent Application Publication Number 2017/0251576 A1 to Jeong et al. FIG. 5A shows a wirebond 131,132,133,134 fence, and U.S. Patent Application Publication Number 2012/0061816 A1 to Song et al. FIG. 1 shows a wirebond 210 fence, as discussed previously.
	Although prior art e.g. U.S. Patent Application Publication Number 2020/0219822 A1 to Kim et al. teaches (e.g. FIG. 2) a plurality of wire bonds (280) formed within the perimeter of a substrate (210), the wire acts as an RF/EMI shield rather than as applied to connecting a heat radiation plate as required by claims 1 and 5.	
Therefore, prior art fails to reasonably teach or suggest wherein the metal wire bonded in the bonding region on the upper surface of the heat radiation plate such that the metal wire surrounds the semiconductor element is provided within a perimeter of the lower surface metal pattern in plan view together with all of the other limitations of claim 1 or claim 5 as claimed.  Claims 2-4 and 6,7 are allowable in virtue of depending upon and including all of the limitations of allowable claims 1 and 5 accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891